DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 11/18/2021. Claims 1-10, 13-15 and 17-20 are pending with claims 11-12 and 16 cancelled.
Response to Arguments
Applicant’s arguments, see Remarks page 8, filed 11/18/2021, with respect to the objection of claim 6 have been fully considered and are persuasive.  The objection of claim 6 has been withdrawn. 
Applicant’s arguments, see Remarks pages 8-9, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Applicant’s arguments, see Remarks pages 9-10, with respect to the claim interpretation under 35 U.S.C. 112(f) have been fully considered and are persuasive.  The claim terms are no longer interpreted under 35 U.S.C. 112(f). 
Applicant’s arguments, see Remarks page 10, with respect to the 35 U.S.C. 112(b) rejections of claims 4 and 14 have been fully considered and are persuasive.  The rejections of claims 4 and 14 have been withdrawn. 
Applicant’s arguments, see Remarks pages 10-11, with respect to the 35 U.S.C. 102(a)(1) rejections of claims 1, 14-16, 18 and 20 and 35 U.S.C. 103 rejections of claim 19 have been fully considered and are persuasive.  The rejections of claims 1, 14-16, and 18-20 have been withdrawn. 
Allowable Subject Matter
Claims 1-10, 13-15 and 17-20 are allowed.
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "An air conditioner indoor unit or air conditioner, comprising: a housing including: a chassis including a dismounting hole; and a face frame… a lower panel including an avoiding hole corresponding to the dismounting hole and an air outlet communicating with the air passage member, a first side of the lower panel being rotatably connected to a first side edge of the opening or a first side of the air passage member, and a second side of the lower panel being detachably connected to a second side edge of the opening or a second side of the air passage member; and a cover plate detachably arranged below the avoiding hole” recited in claims 1 and 20.
The closest prior art of record (Qin et al. US 2020/0141610) discloses an air conditioner indoor unit with many of the limitations claimed, but not including the combination of technical elements in the arrangement as claimed. Although it is well known to provide cover plates to the indoor unit (Yahagi et al. JP 2017044411), there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate an air conditioner indoor unit including the combination of technical features as claimed. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in claims 1 and 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moteki et al. (US Pat. 8,627,672) indoor unit with lower panel having service openings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763